DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on August 22, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments pertaining to the claims have been received. 
2.	Claims 1-20 are currently pending consideration.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajasooriya et al. (U.S. Patent 10,659,488) in view of Yoon et al. (U.S. Patent Pub. No. US 2009/0106844). 



Regarding claim 1, Rajasooriya discloses: 
A method of identifying endpoint user susceptibility across a distributed computer system, comprising: 
receiving information from at least some of said plurality of endpoints (column 3, lines 17-57:  receiving information including the risk metrics or scores in the CVSS framework); 
generating a Relative Score for each of said plurality of endpoints from which said information was received based on analysis of a plurality of dimensions, each of said dimensions relating to a particular set of characteristics of a given of said plurality of endpoints (column 3, lines 17-57:  receiving information including the risk metrics or scores in the CVSS framework); and 
ranking each of said endpoints from most secure to least secure based on said Relative Scores (column 16, lines 3-33:  risk ranking engine ranks each node according to risk). 
Rajasooriya does not explicitly disclose running a software application on a plurality of endpoints on a distributed system.  In an analogous art, Yoon discloses installing a service monitoring agent on each node (paragraphs 0012-0014).  It would have been obvious to one of ordinary skill in the art, to use the service monitoring agent of Yoon in the system of Rajasooriya so that the changes in each configuration file can be detected (Yoon:  paragraph 0012). 

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Rajasooriya discloses: 
The method of claim 1, wherein said Relative Score is based on a set of subscores, each of said subscores associated with one of said dimensions (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores). Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Rajasooriya discloses: 
The method of claim 2, further comprising: generating an Absolute Score based on a comparison of said subscores from each of said endpoints from which information was received and at least one different set of subscores from a different distributed computer system (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Rajasooriya discloses: 
The method of claim 3, wherein said Absolute Score is expressed as a percentile which indicates that said distributed computer system is more secure than a percentage of a set of different distributed computer systems to which said distributed computer system was compared (column 6, lines 1-13:  absolute values strictly less than 1). Claim 5 is rejected as applied above in rejecting claim 3.  Furthermore, Rajasooriya discloses: 
The method of claim 3, wherein said comparison is between said distributed computer system and a subset of other distributed computer systems that share a common characteristic (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores). Claim 6 is rejected as applied above in rejecting claim 2.  Furthermore, Rajasooriya discloses: 
The method of claim 2, wherein said Relative Score is a weighted sum of said subscores (column 3, lines 55-67:  the CVSS score is comprised of subscores including base, temporal and environmental subscores). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Yoon discloses: 
The method of claim 1, wherein after said software application runs on one of said endpoints, said software application is erased from said one of said endpoints (paragraphs 0012-0014:  wherein the agent can be erased). Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Yoon discloses: 
The method of claim 1, wherein said software application is smaller than 5 megabytes (MB) (paragraphs 0012-0014:  wherein the size of the agent is variable and can be less than 5 MB). Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Rajasooriya discloses: 
The method of claim 1, wherein said at least one dimension is selected from a set of dimensions comprising management (user hygiene), forensic readiness, defense, insider threat indicia, spear phishing surface, exfiltration potential, performance, dark web footprint, and valuable employee indicia (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Rajasooriya discloses: 
The method of claim 9, wherein said set of dimensions further comprises physical security (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 11 is rejected as applied above in rejecting claim 1. Furthermore, Rajasooriya discloses: 
The method of claim 1, wherein said at least one dimension comprises a management (user hygiene) dimension and a forensic readiness dimension (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 12 is rejected as applied above in rejecting claim 1.  Furthermore, Rajasooriya discloses: 
The method of claim 1, wherein each of said dimensions comprises a comparison of at least one characteristic of one of said endpoints related to said dimension and an acceptable benchmark value of said characteristic (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Regarding claim 13, Rajasooriya discloses: 
A set of instructions fixed in a non-transitory computer-readable medium, comprising: 
generating a Relative Score for each of said plurality of endpoints from which said information was received based on a set of subscores, each of said subscores associated with one of a plurality of dimensions, each of said dimensions relating to a particular set of characteristics of a given of said plurality of endpoints (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores); 
ranking each of said endpoints from most secure to least secure based on said Relative Scores; comparing said subscores to a set of subscores from other distributed systems to generate an Absolute Score (column 16, lines 3-33:  risk ranking engine ranks each node according to risk); and 
displaying said Relative Score and said Absolute Score to at least one user (column 1, lines 31-40, column 2, lines 40-50:  utilizing a statistical model to display vulnerability scores to a user). 	Rajasooriya does not explicitly disclose pushing a software application from a base system to a plurality of endpoints on a first distributed system, executing said software application on at least some of said endpoints and receiving information at said base system from at least some of said plurality of endpoints.  Rajasooriya does not explicitly disclose running a software application on a plurality of endpoints on a distributed system.  In an analogous art, Yoon discloses installing a service monitoring agent on each node (paragraphs 0012-0014).  It would have been obvious to one of ordinary skill in the art, to use the service monitoring agent of Yoon in the system of Rajasooriya so that the changes in each configuration file can be detected (Yoon:  paragraph 0012). 
Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 13, wherein said Relative Score is a weighted sum of said subscores (column 3, lines 55-67:  the CVSS score is comprised of subscores including base, temporal and environmental subscores).Claim 15 is rejected as applied above in rejecting claim 13.  Furthermore, Yoon discloses: 
The set of instructions of claim 13, further comprising erasing said software application from each of said endpoints after said software application executes at said endpoint (paragraphs 0012-0014:  wherein the agent can be erased).  Claim 16 is rejected as applied above in rejecting claim 13.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 13, wherein said software application is smaller than 5 megabytes (MB) (paragraphs 0012-0014:  wherein the size of the agent is variable and can be less than 5 MB).Claim 17 is rejected as applied above in rejecting claim 13.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 13, wherein said software application is smaller than 2 megabytes (MB) (paragraphs 0012-0014:  wherein the size of the agent is variable and can be less than 2 MB).Claim 18 is rejected as applied above in rejecting claim 13.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 13, wherein said at least one dimension is selected from a set of dimensions comprising management (user hygiene), forensic readiness, defense, insider threat indicia, spear phishing surface, exfiltration potential, performance, dark web footprint, and valuable employee indicia (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 19 is rejected as applied above in rejecting claim 18.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 18, wherein said set of dimensions further comprises physical security (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).Claim 20 is rejected as applied above in rejecting claim 13.  Furthermore, Rajasooriya discloses:
The set of instructions of claim 13, wherein said at least one dimension comprises a management (user hygiene) dimension and a forensic readiness dimension (column 3, lines 44-57:  risk metrics in the CVSS framework include three metric group subscores).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
7/16/2022Primary Examiner, Art Unit 3649